UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-07336 RELM WIRELESS CORPORATION (Exact name of registrant as specified in its charter) Nevada 59-3486297 State or other jurisdiction of (I.R.S. Employer Incorporation or organization Identification No.) 7100 Technology Drive West Melbourne, Florida32904 (Address of principal executive offices and Zip Code) Registrant’s telephone number, including area code:(321) 984-1414 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer þ Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R There were 13,519,323 shares of common stock, $0.60 par value, of the registrant outstanding at July 22, 2011. PART I. - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS RELM WIRELESS CORPORATION Condensed Consolidated Balance Sheets (In thousands, except share data)(Unaudited) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Trade accounts receivable (net of allowance for doubtful accounts of $44 at June 30, 2011 and at December 31, 2010, respectively) Inventories, net Deferred tax assets, net Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Deferred tax assets, net Capitalized software, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued compensation and related taxes Accrued warranty expense Accrued other expenses and other current liabilities Total current liabilities Deferred revenue Long-term debt Commitments and Contingencies Stockholders’ equity: Preferred stock; $1.00 par value; 1,000,000 authorized shares: none issued or outstanding − − Common stock; $.60 par value; 20,000,000 authorized shares: 13,508,815 issued and outstanding shares at June 30, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to condensed consolidated financial statements. 2 RELM WIRELESS CORPORATION Condensed Consolidated Statements of Operations (In thousands, except per share data) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, Sales, net $ Expenses Cost of products Selling, general and administrative Total expenses Operating (loss) income ) ) Other (expense) income: Net interest expense ) - ) - Other income (expense) - 6 (6
